UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7489



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TREVOR LITTLE, a/k/a Tragedy, a/k/a Trag,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-95-198, CA-99-123-2)


Submitted:   January 31, 2000          Decided:     February 22, 2000


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Trevor Little, Appellant Pro Se.     Michael Lee Keller, Monica
Kaminski Schwartz, OFFICE OF THE UNITED STATES ATTORNEY, Charles-
ton, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Trevor Little seeks to appeal the district court’s orders (1)

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999); and (2) denying his motion to alter or amend judgment filed

pursuant to Fed. R. Civ. P. 59(e).   We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge to dismiss Little’s § 2255 motion and find no

reversible error.   We also find that Little has failed to present

any claims that would require the district court to alter or amend

its judgment under Rule 59(e).   See Hutchinson v. Staton, 994 F.2d

1076, 1081 (4th Cir. 1993).   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Little, Nos. CR-95-198; CA-99-

123-2 (S.D.W. Va. Sept. 30 & Oct. 14, 1999).* We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          DISMISSED




     *
       Although the district court’s order denying the Rule 59
motion is marked as “filed” on October 13, 1999, the district
court’s records show that it was entered on the docket sheet on
October 14, 1999. Pursuant to Rules 58 and 79(a) of the Federal
Rules of Civil Procedure, it is the date that the order was
physically entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2